422 F.2d 399
UNITED STATES of America, Appellee,v.Samuel Leonard CRUTCHFIELD, Appellant.
No. 13880.
United States Court of Appeals, Fourth Circuit.
Argued February 3, 1970.
Decided February 9, 1970.

J. Patrick Keith (Court-appointed counsel) for appellant.
David G. Lowe, Asst. U. S. Atty. (Brian P. Gettings, U. S. Atty., on brief) for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
Samuel Leonard Crutchfield failed to report for induction into the Armed Forces of the United States as ordered by his Selective Service Board. From his conviction on July 30, 1969 in the Federal Court for the Eastern District of Virginia as a violator of 50 U.S.C. App. § 462 by reason of this conduct, he now appeals on the ground that he was entitled to an exemption as a student minister of the Islamic religion. Never before the Board and not until testifying at trial did he claim the exemption. His contention for reversal of the District Court's action is without foundation and the conviction stands.


2
Affirmed.